Title: Enclosure: Statement AB: [Account of Treasury Bills on Amsterdam], 15 January 1793
From: Bank of the United States,Franks, David S.
To: 



Statement AB

  Accot. of Treasury Bills on Amsterdam Sold by the Bank of the United States & Offices of D & D


  
  
  
  
  Monies received
  Notes remg. unpaid
  


  Date of Sale
  Guilders
  Purchasers Names
  Amt of Note
  Int on do
  Amount
  when payble
  Remarks


  1792


  April
  25
  88.053. 1
  Matthew McConnell
  35,577   
  931  4
  
  
  


  
  27
  156,543 15
  Jonathan Williams
  63.250.  
  1,326. 30
  
  
  


  
  
  5.403. 4
  Anthony Butler
  2.183 16
  43. 66
  
  
  


  
  28
  225,000   
  Office at New York
  …
  …
  
  
  


  
  
  25,000.  
  Thomas Fitzsimons
  10.101. 2.
  314 91
  
  
  


  July
  2d.
  24,000   
  Pragers & Co.
  9.758   
  156 52
  
  
  


  
  21
  50,000   
  Office of New York
  …
  …
  
  
  


  
  
  25 000   
  Office of Baltimore
  …
  …
  
  
  


  
  31
  612   
  Saml. Meredith
  249  9
  6. 91
  
  
  


  
  
  25,000   
  Joseph Anthony & Son
  10.175.  
  152. 62
  
  
  


  
  
  25,000   
  Ward & Brothers
  10.175.  
  152. 62
  
  
  


  
  
  15,000.  
  Anthony Butler
  105}6 000
  …93.   
  
  
  paid 105 Dolls. at the time of Purchase


  
  
  24,000.  
  William Bell
  9,768.  
  146 52
  
  
  


  Augt.
  1
  50.000   
  Office New York
  …
  …
  
  
  


  
  2
  25,000   
  Do. Balto.
  …
  …
  
  
  


  
  9
  1,386   
  Willm. McPherson
  564  2
  8 78
  
  
  


  
  10
  8.332. 10
  Henry Hill
  3,391 33
  52. 11
  
  
  


  
  14
  50,000.  
  Office of New York
  …
  …
  
  
  


  
  15
  3,000   
  Bake & Co.
  1,221   
  18 33
  
  
  


  
  16
  50,000.  
  Office of New York
  …
  …
  
  
  


  
  21
  2,000   
  Leond. Jacoby
  814   
  12 24
  
  
  


  
  
  12,658 10
  Fredk. W. Starrman
  5,152 22
  79 85
  
  
  


  
  
  2 000   
  Cash
  814.  
  …
  
  
  


  
  22
  12.000   
  Ditto
  4,884.  
  …
  
  
  


  
  24
  10,000   
  Bohlen
  4.070.  
  59  5
  
  
  


  
  31
  50,000.  
  Office at New York
  …
  …
  
  
  


  
  
  20.000   
  Thos. Ketland
  8,140   
  126 16
  
  
  



  Septr.
  5
  12,000   
  George Meade
  4,884   
  75 70
  
  
  


  
  14.
  25,000   
  Geo: Sweetman
  10,175   
  157 71
  
  
  


  
  15
  25,000   
  Nixon & Foster
  10,175   
  157 71
  
  
  


  
  29
  25,000.  
  Geo: Ord
  10,175   
  157 71
  
  
  


  
  
  25,000   
  Thos. M Willing
  10,175   
  157 71
  
  
  


  
  
  6,000.  
  Leonard Jacoby
  1,221   
  13.   
  1,221.  
  29th Jany
  


  Octr.
  2
  15,000   
  Geo: Harrison
  3,052 50
  32  4
  3 052 50
   “ do.
  


  
  
  6,800   
  F. W. Starrman
  1,383 80
  14 52
  1,383 50
  2 Feby.
  


  
  3
  25,000   
  Willing Morris & Swanwick
  5,087 50
  53 40
  5,087 50
  3d. do
  


  
  4.
  10,000   
  Jos: Anthony & Son
  2,035   
  21 36
  2,035.  
  4th. do
  


  
  6.
  13,000   
  T. Dalton
  2,645 50
  27 77
  2,645 50
  7th. do
  


  
  
  15,000.  
  Geo: Bickham
  3,052 50
  32  4
  3,052 50
  “   “
  


  
  
  12,211   
  John Donaldson
  2,484 94
  26  7
  2,484 94
  “   “
  


  
  10
  7,116   
  Conyngham Nesbitt & Co.
  1,448 11
  15 20
  1,448 11
  8 do.
  


  
  
  25,000   
  Pragers & Co.
  5,087 50
  53 41
  5,087 50
  “   “
  


  
  
  25 000   
  F & J. West
  5,087 50
  53 41
  5,087 50
  “   “
  


  
  
  25,000   
  Jas. & W Miller
  5,087 50
  53 41
  5,087 50
  “   “
  


  
  11
  3,000   
  John Donaldson
  610 50
  6. 40
  610 50
  10th. do
  


  
  13
  15,289   
  Berthier & Co.
  3,111 32
  32 67
  3,111 32
  12th. do
  


  
  
  20.000   
  Robert Morris
  4.070.  
  42 72
  4,070.  
  “   “
  


  
  
  15.000   
  Lewis Deblois
  3,434. 59
  146 67
  1,669 67
  “   “
  146.67 is the Amt. of the whole Int. on the two Periods of 60 & 120 days for Bills sold L. Deblois.


  
  
  120,000   
  Cash
  48,840.  
  …
  …
  …


  
  15
  5,000   
  John Nixon
  1,017 50
  10 68
  1 017 50
  14th do


  
  
  16,000   
  Anthony Butler
  3,256.  
  34 18
  3 256.  
  “   “
  


  
  
  8,595   
  Cash
  3 498 17
  …
  …
  …
  


  
  17.
  1.000   
  do.
  407.  
  …
  …
  …
  


  
  18.
  35,000   
  do.
  14,245   
  …
  …
  …
  


  
  19
  34,000   
  do.
  13,838   
  …
  …
  …
  


  
  
  10,000   
  do.
  4,070.  
  …
  …
  …
  


  
  20
  10,000   
  do.
  4,070   
  …
  …
  …
  


  
  24
  10.000   
  do.
  4,070   
  …
  …
  …
  


  
  26
  15.000.  
  do.
  6,105   
  …
  …
  …
  


  
  
  1,600,000   
  
  384,292. 27
  5,056. 11
  51,408  4
  
  







Amount of Monies recd. at the Bank of the U.S. for Amsterdam Bills






  Bills to the 15th Jany 1793 as above
384,292. 27





  Interest recd. on do. as above
  5.056. 11







389,348. 38


Total Amt. of Guilders sold at the Office at New York is
475,000
Amount of Monies recd at the Office of Discount & Deposit at




  New York ⅌ Acct No 1
92,579. 25





  do     ⅌ Acct No 2
103,319. 71







195,898. 96


Total Amt. of Guilders sold at the Office at Baltimore
50,000
Amount of Monies recd. at the Office of Discount & Deposit at 




  Baltimore ⅌ Acct. No 3
20,635. 74




Total Amt. of Monies recd. by the Bank & Offices, for Amsterdam  Bills
605.883.  8




There still remain due on Acct. of Amsterdam Bills, Notes payable  at Bank, as above
51.408.  4



N. B:
As these Notes are not always paid the day they fall due, the Interest  is not carried out



Bank of the United States Jany. 15th. 1793
Davd. S. FranksAsst. Cashier

